Exhibit 10.4

 

PPG INDUSTRIES, INC.

 

EXECUTIVE OFFICERS’

 

TOTAL SHAREHOLDER RETURN PLAN



--------------------------------------------------------------------------------

Table of Contents

 

Statement of Purpose

Section I

  

Definitions

Section II

  

Awards

Section III

  

Termination/Disability/Death

Section IV

  

Specific Provisions Related to Benefits

Section V

  

Administration & Claims

Section VI

  

Amendment & Termination

Section VII

  

Miscellaneous

Section VIII

  

Change in Control

 



--------------------------------------------------------------------------------

STATEMENT OF PURPOSE

 

The PPG Industries Executive Officers’ Total Shareholder Return Plan is intended
to further the long-term growth of the Corporation by providing incentive, in
addition to current compensation, to certain executive officers of the
Corporation who will have a substantial opportunity to influence such long-term
growth. Specifically the Plan:

 

• Associates the personal interests of executive officers with the shareholders
of the Corporation by relating capital accumulation to objective business or
financial criteria, such as the returns to shareholders, return on capital, cash
return on capital, return on equity, earnings (pre-tax or after-tax) and
earnings growth;

 

• Provides a compensation program to executive officers which is competitive
with compensation opportunities in competing industries;

 

• Encourages executive officers to continue as employees of the Corporation.

 

- 1 -



--------------------------------------------------------------------------------

SECTION I - DEFINITIONS

 

1.01 Administrator means the senior Human Resources officer of the Company, and
any person(s) designated by such Administrator to assist in the administration
of the Plan.

 

1.02 Affiliate means any business entity, other than a Subsidiary Corporation,
in which PPG has an equity interest.

 

1.03 Award means the TSR Shares granted to a Covered Employee in accordance with
Section 2.02.

 

1.04 Award Agreement means the agreement executed by the Corporation and a
Covered Employee, in such form as the Administrator determines, which sets forth
the number of TSR Shares awarded and such terms and conditions applicable to the
Award.

 

1.05 Award Goals means the specific performance-based goals set by the Committee
no later than 90 days after the commencement of an Award Period which determine
the amount of a Payment, as defined in Section 2.04(a), if any, which would be
paid upon the achievement of such goals at the end of an Award Period.

 

1.06 Award Period means the three-year period commencing with January 1 of the
year in which an Award is made.

 

1.07 Beneficiary means the person or persons designated by a Covered Employee to
receive benefits hereunder following the Covered Employee’s death, in accordance
with section 3.03; provided, however, in the event a Covered Employee fails to
designate a Beneficiary in accordance with Section 4.02, his/her Beneficiary
shall be the Beneficiary designated under the Deferred Compensation Plan. For
purposes of this Section 1.05, “person or persons” is limited to an individual,
a Trustee or a Covered Employee’s estate.

 

1.08 Board means the Board of Directors of PPG Industries, Inc.

 

1.09 Committee means the Officers-Directors Compensation Committee (or any
successor) of the Board.

 

1.10 Common Stock means the common stock of PPG Industries, Inc.

 

1.11 Company or PPG means PPG Industries, Inc.

 

1.12 Corporation means PPG and any Subsidiary Corporation designated by the
Committee as eligible to participate in the Plan, and which, by proper
authorization of the Board of Directors or other governing body of such
Subsidiary Corporation, elects to participate in the Plan.

 

1.13 Covered Employee means any Executive Officer who may be deemed to be a
“covered employee” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended.

 

- 2 -



--------------------------------------------------------------------------------

1.14 Deferred Compensation Plan means the PPG Industries, Inc. Deferred
Compensation Plan.

 

1.15 Disability means any long-term disability. The Administrator, in his
complete and sole discretion, shall determine a Covered Employee’s Disability;
provided, however, that a Covered Employee who is approved to receive Long-Term
Disability benefits pursuant to the PPG Industries, Inc. Long-Term Disability
Plan shall be considered to have a Disability. The Administrator may require
that a Covered Employee submit to an examination from time to time, but no more
often than annually, at the expense of the Company, by a competent physician or
medical clinic, selected by the Administrator, to confirm Disability. On the
basis of such medical evidence, the determination of the Administrator as to
whether or not a condition of Disability exists or continues shall be
conclusive.

 

1.16 Dividend Equivalent means a hypothetical dividend on each TSR Share,
granted on the same date as dividends are paid on the Company’s Common Stock and
having a value on the date granted equal to the value of actual dividends paid
on a share of the Company’s Common Stock on the same date.

 

1.17 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

 

1.18 Fair Market Value of the Common Stock means the average of the closing sale
prices reported on the New York Stock Exchange-Composite Tape for the Common
Stock for all days in the month of December during which the New York Stock
Exchange is open in the last year of the Award Period to which the Award being
paid wholly or partly in shares of Common Stock relates.

 

1.19 Long-Term Plan or TSR means the PPG Industries, Inc. Executive Officers’
Total Shareholder Return Plan, as set forth herein and as amended from time to
time.

 

1.20 Prior TSR Plan means the PPG Industries, Inc. Total Shareholder Return Plan
for Key Employees.

 

1.21 TSR Account means an account maintained for a Covered Employee to which TSR
Shares are credited.

 

1.22 TSR Share means a unit which is equivalent to one share of Common Stock, or
the cash equivalent thereof, as determined by the closing sale price reported on
the New York Stock Exchange-Composite Tape for the Common Stock for the date on
which an Award is made.

 

SECTION II - PARTICIPATION & AWARDS

 

2.01 Participation

 

All Covered Employees shall be eligible to receive an Award for each Award
Period. Such determination shall be at the total discretion of the Committee
based on the Committee’s estimation of those Covered Employees who will have a
substantial opportunity to influence the long-term growth of the Corporation.

 

- 3 -



--------------------------------------------------------------------------------

2.02 Awards

 

  (a) The Committee may only grant one Award to any Covered Employee in a given
year. No later than 90 days after the commencement of the relevant Award Period,
the Committee shall determine or approve:

 

  (1) The Award Goals based on one or more of the following business or
financial criteria: (i) A comparison of where the total shareholder return of
PPG Common Stock (stock price plus accumulated dividends) ranks among the total
shareholder return for companies in a relevant stock index; (ii) Return on
Capital; (iii) Cash Return on Capital; (iv) Return on Equity; (v) Earnings
(pre-tax or after-tax); and (vi) Earnings Growth.

 

  (2) The Award Period;

 

  (3) The maximum number of TSR Shares to be awarded to each Covered Employee,
subject to clauses (c) and (f) below, upon the achievement of the Award Goals;

 

  (4) Any terms and conditions applicable to the Awards, including, but not
limited to, the imposition of restrictions on the right to transfer shares of
Common Stock delivered to Covered Employees. Such terms and conditions may
differ for each Award Period.

 

  (b) The Committee may grant Awards at any time during an Award Period; and,
when made, such grant shall be effective for the entire Award Period, subject to
Section 2.02(g) below; provided, that such Awards granted after the 90-day
period described in paragraph (a) above (which may not be entirely tax
deductible) shall not affect the tax deductibility of any Awards granted
pursuant to paragraph (a).

 

  (c) Awards under the Plan shall be granted to Covered Employees in the form of
TSR Shares which shall be reflected in a TSR Account, maintained by the Company
for each Covered Employee.

 

  (d) Each Award shall be made in writing in an Award Agreement which shall set
forth the terms and conditions established by the Committee for the Award.

 

  (e) The Committee shall have the negative discretion to reduce or eliminate
any Award for any Award Period as it deems equitable.

 

  (f) The maximum amount that may be granted to an individual who is Chief
Executive Officer is limited to 250,000 shares of Common Stock for any Award
Period. The maximum amount that may be granted to either of the next two most
highly compensated Covered Employees is limited to 150,000 shares of Common

 

- 4 -



--------------------------------------------------------------------------------

Stock for any Award Period. The maximum amount that may be granted to any other
Covered Employee is limited to 100,000 shares of Common Stock for any Award
Period.

 

  (g) The Committee may terminate an Award at any time during an Award Period
if, in its sole discretion, the Committee determines that the Participant is no
longer in a position to have a substantial opportunity to influence the
long-term growth of the Corporation.

 

2.03 Dividend Equivalents

 

  (a) Subject to paragraph (c) below, each Covered Employee shall be entitled to
receive a Dividend Equivalent on each TSR Share in his/her TSR Account during
the Award Period.

 

  (b) Dividend Equivalents shall be credited into the Covered Employee’s account
in the Deferred Compensation Plan and credited to the PPG Stock Account or other
Investment Account(s) in the Deferred Compensation Plan as designated by the
Covered Employee under the provisions of the Deferred Compensation Plan.

 

  (c) Dividend Equivalent payments shall not be made on any TSR Shares following
the date a Covered Employee’s employment is terminated or the date the Covered
Employee is determined to have a Disability.

 

  (d) A Covered Employee shall be entitled to payment of Dividend Equivalents in
accordance with the provisions of the Deferred Compensation Plan without regard
to the actual payment or non-payment of the Award to which the Dividend
Equivalents relate.

 

2.04 Payment of Awards

 

  (a) In accordance with the provisions of this Plan and the conditions set
forth in the Award Agreement, a Covered Employee shall be entitled to a payment
on account of an Award at the end of the Award Period (“Payment”).

 

  (b) Payments to Covered Employees will be made in the form of Common Stock, or
cash or a combination of both, as the Committee may determine.

 

  (c) The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock.

 

As to shares of Common Stock which constitute all or any part of a Payment, the
Committee may impose such restrictions concerning their transferability and/or
their forfeitability as provided in the Award Agreement.

 

  (d) Payments shall be made to Covered Employees as soon as practicable after
the Committee has determined that the terms and conditions with respect to the
Award have been satisfied - i.e.: generally, within two and one-half months
after the end of the Award Period.

 

- 5 -



--------------------------------------------------------------------------------

  (e) If any dividends are declared on the Common Stock portion of a Payment on
a date subsequent to the close of a Award Period but prior to the delivery of
Common Stock shares to a Covered Employee, an amount equivalent to such
dividends shall be paid in cash to the Covered Employee.

 

  (f) Any Award granted to a Covered Employee under the Prior TSR Plan may be
adopted by the Committee and paid out under this Plan if the Committee
determines that (1) objective Award Goals were established under the Prior TSR
Plan no later than 90 days after the commencement of the relevant Award Period,
(2) the Awards granted under the Prior TSR Plan do not exceed the maximums set
forth in Section 2.02(f), (3) the Award Goals have been met, (4) the material
terms of the Awards granted under the Prior TSR Plan do not differ from this
Plan, as approved by the Company’s shareholders, and (5) payment of such Awards
satisfies the requirements of Section 162(m) of the Code.

 

  (g) Prior to the payment of any Award under this Plan, the Committee shall
certify that the Award Goals for such Award have been met.

 

  (h) The Committee shall have the negative discretion to reduce or eliminate
any Payment made for any Award Period.

 

2.05 Deferral of Payments

 

  (a) A Covered Employee may elect to defer receipt of a Payment in accordance
with this Section 2.05.

 

  (b) A Covered Employee may elect to defer either 25%, 50%, 75% or 100% of
his/her Payment. Any balance which is not deferred in accordance with this
paragraph shall be paid to the Covered Employee in Common Stock and cash, as
determined in accordance with Section 2.04(b).

 

  (c) Except as otherwise provided in paragraph (d) below, all elections
pursuant to Section 2.05 must be filed with the Administrator no later than the
last day of the year prior to the last year of the Award Period, and such
election shall become irrevocable as of the first day of the last year of the
Award Period.

 

  (d) Covered Employees who are granted an Award during the last year of an
Award Period may make an election in accordance with this Section 2.05 within
the 30-day period following notice to the Participant that he or she has been
granted such Award.

 

  (e) The value of any amount deferred in accordance with this Section 2.05, as
determined in TSR Shares, shall be credited to the PPG Stock Account in the
Deferred Compensation Plan at the time the Payment would otherwise be made
following the Award Period and shall be subject to the provisions of the
Deferred Compensation Plan.

 

- 6 -



--------------------------------------------------------------------------------

SECTION III - TERMINATION/DISABILITY/DEATH

 

3.01 Retirement

 

If a Covered Employee’s employment with the Corporation terminates during an
Award Period because of retirement, and after the Covered Employee has been an
eligible participant for at least 12 months of the Award Period, the Covered
Employee shall be entitled to a prorated Award which shall be determined at the
end of the Award Period. Such prorated Award shall be determined by multiplying
the Award to which the Covered Employee would otherwise have been entitled by a
fraction - the numerator of which is the number of months the Covered Employee
was employed during the Award Period and the denominator of which is the total
number of calendar months in the Award Period.

 

3.02 Disability

 

If a Covered Employee’s employment with the Corporation terminates during an
Award Period because of Disability, and after the Covered Employee has been an
eligible participant for at least 12 months of the Award Period, the Covered
Employee shall be entitled to a prorated Award which shall be determined at the
end of the Award Period. Such prorated Award shall be determined by multiplying
the Award to which the Covered Employee would otherwise have been entitled by a
fraction - the numerator of which is the number of months the Covered Employee
was employed during the Award Period and the denominator of which is the total
number of calendar months in the Award Period.

 

3.03 Death

 

If a Covered Employee’s employment with the Corporation terminates during an
Award Period because of the Covered Employee’s death, and after the Covered
Employee has been an eligible participant for at least 12 months of the Award
Period, the Covered Employee’s Beneficiary shall be entitled to a prorated Award
which shall be determined at the end of the Award Period. Such prorated Award
shall be determined by multiplying the Award to which the Covered Employee would
otherwise have been entitled by a fraction - the numerator of which is the
number of months the Covered Employee was employed during the Award Period and
the denominator of which is the total number of calendar months in the Award
Period.

 

3.04 Termination

 

If a Covered Employee’s employment with the Corporation terminates during an
Award Period for any reason other than retirement, Disability or Death, the
Award shall be forfeited on the date of such termination; provided, however,
that the Committee, in its sole discretion, may determine that the Covered
Employee will be entitled to a prorated Award.

 

- 7 -



--------------------------------------------------------------------------------

SECTION IV - SPECIFIC PROVISIONS RELATED TO BENEFITS

 

4.01 Nonassignability

 

  (a) Except as provided in paragraph (b) below and in section 5.02, no person
shall have any power to encumber, sell, alienate, or otherwise dispose of
his/her interest under the Plan prior to actual payment to and receipt thereof
by such person; nor shall the Administrator recognize any assignment in
derogation of the foregoing. No interest hereunder of any person shall be
subject to attachment, execution, garnishment or any other legal, equitable, or
other process.

 

  (b) Paragraph (a) above shall not apply to the extent that a Covered
Employee’s interest under the Plan is alienated pursuant to a “Qualified
Domestic Relations Order” (“QDRO”) as defined in §414(p) of the Code.

 

  (1) The administrator is authorized to adopt such procedural and substantive
rules and to take such procedural and substantive actions as the Administrator
may deem necessary or advisable to provide for the payment of amounts from the
Plan to an Alternate Payee as provided in a QDRO. Such rules and actions shall
be consistent with the principal purposes of the Plan.

 

  (2) Under no circumstances may the Administrator accept an order as a QDRO
following a Covered Employee’s death.

 

  (3) TSR Shares shall not be payable to an Alternate Payee until such shares
would otherwise be payable to a Covered Employee.

 

4.02 Beneficiary Designation

 

  (a) The Covered Employee shall have the right, at any time, to designate any
person(s) as Beneficiary. The designation of a Beneficiary shall be effective on
the date it is received by the Administrator, provided the Covered Employee is
alive on such date.

 

  (b) Each time a Covered Employee submits a new Beneficiary designation form to
the Administrator, such designation shall cancel all prior designations.

 

  (c) In the case of a Covered Employee who does not have a valid Beneficiary
designation on file at the time of his/her death, or in the case the designated
Beneficiary predeceases the Covered Employee, any Payment to which the Covered
Employee would have been entitled shall be paid to the Covered Employee’s estate
at the end of the Award Period.

 

- 8 -



--------------------------------------------------------------------------------

4.03 Limited Right to Assets of the Corporation

 

  (a) No Covered Employee or other person shall have any claim or right to be
granted an Award under the Plan.

 

  (b) The Benefits paid under the Plan shall be paid from the general funds of
the Company, and the Covered Employees and any Beneficiary shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder.

 

4.04 Forfeiture Provision

 

Notwithstanding any other provisions herein:

 

  (a) If at any time within the Award Period or within one year after the Award
Period, the Covered Employee engages in any activity in competition with any
activity of the Corporation, or contrary or harmful to the interests of the
Corporation, including, but not limited to:

 

  (1) Conduct related to the Covered Employee’s employment for which either
criminal or civil penalties against the Covered Employee may be sought; or

 

  (2) Violation of the Corporation’s Business Conduct Policies; or

 

  (3) Accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Corporation, including employing or recruiting any present,
former or future employee of the Corporation; or

 

  (4) Disclosing or misusing any confidential information or material concerning
the Corporation; or

 

  (5) Participating in a hostile take over attempt;

 

then the Award shall terminate effective on the date on which the Committee
determines that Covered Employee has engaged in such activity. Any “Award Gain”
realized by the Covered Employee shall be paid by the Covered Employee to the
Company. For purposes of this Section 4.04, “Award Gain” shall mean the cash and
the closing market price of the Common Stock delivered to the Covered Employee
pursuant to an Award. Any portion of a Payment which was deferred shall be
forfeited from the Covered Employee’s account in the Deferred Compensation Plan
in accordance with this Section 4.04.

 

  (b) By executing the Award Agreement, the Covered Employee shall agree to a
deduction from any amounts the Corporation owes the Covered Employee from time
to time (including amounts owed to the Covered Employee as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Covered Employee), to the extent of amounts owed to the Corporation in
accordance with paragraph (a) above. Whether or not the Corporation elects to

 

- 9 -



--------------------------------------------------------------------------------

make any set-off in whole or in part, if the Corporation does not recover by
means of set-off the full amount the Covered Employee owes in accordance with
paragraph (a), the Covered Employee agrees to pay the unpaid balance to the
Corporation immediately upon notification by the Administrator.

 

  (c) The Covered Employee may be released from the Covered Employee’s
obligations under paragraphs (a) and (b) above only if the Committee determines,
in its sole discretion, that such action is in the best interest of the
Corporation.

 

4.05 Taxes

 

The Corporation shall have the right to deduct, or to require the Covered
Employee or other person receiving a payment under the Plan to pay to the
Corporation any Federal or state taxes required by law to be withheld or paid.

 

SECTION V - ADMINISTRATION & CLAIMS

 

5.01 Administration

 

  (a) The Committee shall designate the Administrator to administer the Plan and
interpret, construe and apply its provisions in accordance with its terms.
Subject to the terms of the Plan the Administrator shall have the complete
authority to:

 

  (1) Construe the terms of the Plan; and

 

  (2) Control and manage the operation of the Plan.

 

  (b) The Administrator shall have the authority to establish rules for the
administration and interpretation of the Plan and the transaction of its
business. The determination of the Administrator as to any disputed question
shall be conclusive. All actions, decisions and interpretations of the
Administrator shall be performed in a uniform and nondiscriminatory manner.

 

  (c) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (d) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (e) The Corporation shall indemnify and save harmless the Administrator
against all expenses and liabilities arising out of the Administrator’s service
as such, excepting only expenses and liabilities arising from the
Administrator’s own gross negligence or willful misconduct, as determined by the
Committee.

 

- 10 -



--------------------------------------------------------------------------------

5.02 Claims

 

  (a) Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of the paragraph (a) shall
be a complete discharge of any liability therefor under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

  (b) Claims Procedure

 

Claims for benefits by a Covered Employee or Beneficiary shall be filed, in
writing, with the Administrator. If the Administrator denies the claim, in whole
or in part, the Administrator shall furnish a written notice to the claimant
setting forth a statement of the specific reasons for the denial of the claim,
references to the specific provisions of the Plan on which the denial is based,
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the review procedure. Such notice shall be written in a way
calculated to be understandable by the claimant.

 

The written notice from the Administrator shall be furnished to the claimant
within ninety (90) days following the date on which the claim was filed, except
that if special circumstances require an extension of time, the Administrator
shall notify the claimant of this need within such 90-day period. Such notice
shall inform the claimant the nature of the circumstances necessitating the need
for additional time and the date by which the claimant will be furnished with
the decision regarding the claim. Such extension may provide for up to an
additional 90 days.

 

  (c) Review Procedure

 

Within sixty (60) days of the date the Administrator denies a claim, in whole or
in part, the claimant, or his/her authorized representative, may request that
the decision be reviewed. Such request shall be in writing, shall be filed with
the Administrator, and shall contain the following information:

 

  (1) The date on which the denial was received by the claimant;

 

  (2) The date on which the claimant’s request for review was filed with the
Administrator;

 

  (3) The specific portions of the denial which the claimant requests the
Administrator to review;

 

- 11 -



--------------------------------------------------------------------------------

  (4) A statement setting forth the basis on which the claimant believes that a
review of the decision is required;

 

  (5) Any written material which the claimant desires the Administrator to take
into consideration in reviewing the claim.

 

The Administrator shall afford the claimant, or his/her authorized
representative, an opportunity to review documents pertinent to the claim, and
shall conduct a full and fair review of the claim and its denial. The
Administrator’s decision on such review shall be furnished to the claimant in
writing, and shall be written in a manner calculated to be understandable to the
claimant. Such decision shall include a statement of the specific reason(s) for
the decision, including references to the specific provision(s) of the Plan
relied upon.

 

The written notice from the Administrator shall be furnished to the claimant
within sixty (60) days following the date on which the request for review was
received by the Administrator, except that if special circumstances require an
extension of time, the Administrator shall notify the claimant of this need
within such 60-day period. Such notice shall inform the claimant the nature of
the circumstances necessitating the need for additional time and the date by
which the claimant will be furnished with the decision regarding the claim. Such
extension may provide for up to an additional 60 days.

 

5.03 Plan Expenses

 

The cost of administering the Plan shall be paid by the Corporation.

 

SECTION VI - AMENDMENT AND TERMINATION

 

6.01 Amendment of the Plan

 

  (a) Except as provided in paragraph (b) below, the Board or the Committee may
amend the Plan, in whole or in part, at any time.

 

  (b) No amendment may, without shareholder approval, (1) expand the class of
eligible employees, (2) increase either the maximum award to an individual
Covered Employee or the maximum aggregate number of shares payable, or (3)
change the list of business or financial criteria to be used to establish Award
Goals.

 

6.02 Termination of the Plan

 

The Plan shall terminate when all TSR Shares subject to Award under the Plan or
all Common Stock available for delivery under the Plan have been paid out or
delivered or on such earlier date as may be determined by the Board or the
Committee

 

- 12 -



--------------------------------------------------------------------------------

6.03 Company Action

 

The Company’s power to amend or terminate the Plan shall be exercisable by the
Board or by the Committee, or by any individual authorized by the Board to
exercise such powers.

 

SECTION VII - MISCELLANEOUS

 

7.01 Share and Award Authorization

 

  (a) Awards of TSR Shares shall entitle Covered Employees to Dividend
Equivalents but not to actual dividends, voting or other rights of shareholders.
TSR Shares covered by Awards which are not earned or are forfeited for any
reason shall, unless the Plan has been terminated, again be available for other
Awards under the Plan. The maximum number to TSR Shares which may be awarded
under the Plan on and after the date hereof shall not exceed the number of
shares authorized and available for award as approved by shareholders as set
forth in paragraph (d) below, subject to adjustment as provided in paragraph (c)
below.

 

  (b) The maximum number of shares of Common Stock which shall be available for
issuance and delivery to Covered Employees under this Plan on and after this
date shall not exceed the number of shares authorized and available for issuance
as approved by shareholders, as set forth in paragraph (d) below, subject to
adjustment as provided in paragraph (c) below.

 

  (c) In the event of any change in the number of outstanding shares of Common
Stock by reason of any stock dividend, stock split, reorganization, merger,
consolidation, exchange of shares or similar change, a corresponding change
shall be made in:

 

  (i) The number of TSR Shares available for grant pursuant to Section 2.02;

 

  (ii) The number of shares of Common Stock available for issuance and delivery
pursuant to paragraph (b) above;

 

  (iii) The number of TSR Shares contingently held by any Covered Employee
unless the Committee makes a contrary determination, which it may do in its sole
discretion and which, if done, shall be final and binding.

 

  (d) The maximum aggregate number of shares of Common Stock that may be paid
out for all Covered Employees under this Plan shall not exceed 1,000,000 shares
without shareholder approval.

 

7.02 Successors of the Company

 

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

- 13 -



--------------------------------------------------------------------------------

7.03 ERISA Plan

 

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

7.04 Trust

 

The Company shall be responsible for the payment of all benefits under the Plan.
At its discretion, the Company may establish one or more grantor trusts for the
purpose of providing for payment of benefits under the Plan. Such trust(s) may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Benefits paid to the Covered Employee from any such trust
shall be considered paid by the Company for purposes of meeting the obligations
of the Company under the Plan.

 

7.05 Employment Not Guaranteed

 

Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Covered Employee any right to
continued employment with the Corporation.

 

7.06 Gender, Singular and Plural

 

All pronouns and variations thereof shall be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person(s) requires. As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

7.07 Headings

 

The headings of the Sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

7.08 Validity

 

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provision(s) of the
Plan.

 

7.09 Waiver of Breach

 

The waiver by the Company of any breach of any provision of the Plan by a
Covered Employee or Beneficiary shall not operate or be construed as a waiver of
any subsequent breach.

 

7.10 Applicable Law

 

The Plan is intended to conform and be governed by ERISA. In any case where
ERISA does not apply, the Plan shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

- 14 -



--------------------------------------------------------------------------------

7.11 Notice

 

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand-delivered, or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.

 

SECTION VIII - CHANGE IN CONTROL

 

8.01 Payments to a Trustee

 

Upon, or in reasonable anticipation of a Change in Control, as defined in
Section 8.02, all contingent Awards outstanding shall be deemed to have been
earned on such basis as the Committee shall prescribe and then paid to a trustee
or otherwise on such terms as the Committee may prescribe or permit and any
deferred amounts shall be paid to a trustee or otherwise in such form and on
such terms as the Committee may prescribe or permit.

 

8.02 Definition: Change in Control

 

A “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”).

 

For purposes of this subsection (a) the following acquisitions shall not
constitute a Change in Control:

 

Any acquisition directly from the Company;

 

Any acquisition by the Company;

 

Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

Any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this section 8.02.

 

  (b) Individuals who, as of January 1, 1999, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders,

 

- 15 -



--------------------------------------------------------------------------------

was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of Common Stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Board otherwise determines that a Change in Control
shall have occurred.

 

- 16 -